Opinion by
Mk. Justice Williams,
The appeal is from the same judgment which we have just considered on the appeal of the defendant, and in which an opinion has now been filed. The questions raised in both cases are substantially the same and a separate discussion of them in each case is wholly unnecessary; for the reasons given in the opinion in the appeal of the Crescent Oil Company, ante p. 245 the judgment lias been reversed and a venire facias de novo awarded.
The appeal in this case is dismissed.